COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
                                                                 No. 08-09-00299-CV
 IN THE INTEREST OF C.S.D.,                      §
                                                                   Appeal from the
 A CHILD.                                        §
                                                                  65th District Court
                                                 §
                                                               of El Paso County, Texas
                                                 §
                                                                 (TC# 2008CM1601)
                                                 §

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to TEX . R.

APP . P. 42.1(a)(1) because he no longer wishes to prosecute the appeal. We grant the motion and

dismiss the appeal. Costs are assessed against Appellant. See TEX . R. APP . P. 42.1(d).



                                              GUADALUPE RIVERA, Justice

January 13, 2010

Before Chew, C.J., McClure, and Rivera, JJ.